I dissent. The amount involved in this cause is small. Errors of judgment were perhaps made by counsel for plaintiff upon the trial, but rules of law should, if possible, be applied to promote justice. Here, in my opinion, justice has been denied, although it could have been granted without violence to any rule of law.
The majority opinion is predicated upon the absence of pleading and proof that the owner of the real property knew that defendant was erecting a building thereon. An examination of the record shows that defendant's counsel did make the point that the above-mentioned pleading and proof was not present but the court below several times expressly stated that this was not necessary, amplifying it by the further statement that unless the owner posted the notice required by statute he would be held liable for the material that entered into the construction of the building. It was not pleaded by the defendant, nor contended by him, that he did not have full knowledge of the erection of this building, nor did he plead or claim that he had not authorized its erection. The court below apparently ordered the findings in favor of defendant upon the ground that the complaint showed that there was no agreed price for the material and that there was a large amount of material included in the claim of lien which did not enter into the construction of the building. However, when the findings were made up, all the material allegations of the complaint, including the regularity of the claim of lien, were found to be true, said findings covering substantially all the allegations in the first seven paragraphs of the complaint — but the court added a final finding which read as follows: "That at the time defendant E.H. Foster purchased and ordered the materials described in plaintiff's complaint he had no authority from E. Kates to purchase or order the materials described in the complaint or any other material for or in behalf of said Kates and at the time said materials were ordered and purchased as aforesaid the said E.H. Foster was not acting by the authority of or under the direction of the defendant E. Kates either as contractor or otherwise."
The materiality of the above-mentioned omitted allegations and proof, theretofore declared unnecessary by the court, *Page 172 
became the sole ground for the judgment, whereupon plaintiff made a motion for a new trial and supported it by an affidavit which set up the fact that he had offered to file an amended complaint to cover this defect, and a copy of said complaint was made an exhibit to the affidavit. Further, he showed and made an exhibit to said affidavit, a lease between the land owner and the tenant which expressly authorized the tenant to cause the building in question to be erected, setting forth therein, also, copies of documents which showed that certain of the material that entered into said building was receipted for by the owner and transportation charges thereon were paid by him. Against this showing of the plaintiff, defendant offered absolutely nothing. There was, therefore, no room whatever for the exercise of discretion by the trial court in denying the motion for new trial. This is doubly true because of the attitude of the court himself as to the materiality of this showing during the trial of the cause. Plaintiff, without substantial fault on its part, has suffered because of the trial court's change of attitude, and has never had an opportunity to introduce the uncontradicted proof within its possession which would remove the ground upon which the court predicated its judgment.
That the judgment should be reversed is, to my mind, too clear for controversy.
Rehearing denied.
Preston, J., dissented.